Citation Nr: 0314657	
Decision Date: 07/03/03    Archive Date: 07/10/03

DOCKET NO.  99-11 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected post-operative left knee impairment, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected post-operative right knee impairment, 
currently evaluated as 20 percent disabling.

3.  Entitlement to service connection for a back disability 
as secondary to the service-connected post-operative 
bilateral knee impairment.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran had active service from January 1965 to January 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from  November 1997 and a September 1998 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) located in Waco, Texas, that denied the above 
claims.

The issues of entitlement to increased disability ratings for 
service-connected post-operative left knee impairment and 
post-operative right knee impairment will be addressed in the 
Remand portion of this decision.


FINDING OF FACT

The veteran's back disorder has not been shown to be related 
to his service-connected bilateral knee disability.


CONCLUSION OF LAW

The veteran is not entitled to service connection for a back 
disorder as secondary to service-connected bilateral knee 
disability.  38 C.F.R. § 3.310(a) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

There has been a significant change in the law during the 
pendency of this appeal.  In November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him as to whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the September 1998 
rating decision, May 1999 Statement of the Case (SOC), and 
October 2002 Supplemental Statement of the Case (SSOC).  He 
was specifically told about the requirements to establish 
service connection for a back disability secondary to the 
service-connected bilateral knee disability and of the 
reasons that the evidence in his case was inadequate.

The RO further notified the veteran of the enactment of the 
VCAA by letter dated June 2002, at which time he was informed 
of which information and evidence he was to provide to VA and 
which information and evidence VA would attempt to obtain on 
his behalf.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Therefore, VA has no outstanding duty to inform him 
that any additional information or evidence is needed.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  The RO obtained the veteran's service and VA medical 
records, as set for the below.  There is no indication of 
relevant medical records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).  The veteran underwent a VA examination in October 
1998 and an appropriate opinion was provided.    

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service connection for a back disability,
secondary to service connected bilateral knee disability

The claim that is before the Board is one for service 
connection for a back disorder as secondary to the service-
connected bilateral knee disability, initially claimed by the 
veteran in November 1997.  Specifically, the veteran 
maintains that the symptoms associated with a back disorder 
are caused the disability in each of his knees.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2002).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2002); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992; Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

The Board has reviewed all of the evidence of record, 
including, but not limited to the veteran's service medical 
records; VA examination reports dated in April 1969, March 
1974, February 1977, June 1985, October 1985, and October 
1998; VA treatment records dated from 1969 to 2001; hospital 
treatment records from the St. Paul Hospital dated in April 
1975; and the veteran's contentions.  Only the relevant 
evidence is discussed below.

The Board finds as fact that the veteran is service connected 
for post-operative left knee impairment and post-operative 
right knee impairment.  The RO granted service connection for 
these disabilities by means of a May 1969 rating decision.  
The veteran has also been shown to have a low back disorder, 
diagnosed as status post-operative herniated disk surgery and 
mild lumbar dextroscoliosis.  However, the preponderance of 
the evidence is against the veteran's claim for service 
connection for a back disorder as secondary to a service-
connected bilateral knee disability for the following 
reasons.

In October 1998, the veteran reported to a VA examiner that 
he developed a back problem in 1986.  He indicated that he 
hurt it while truck driving, stating that the seat was not 
air riding properly and after going over heavy bumps, he 
would be tossed up and down, injuring his back.  He added 
that this was a compensation injury and that he did require 
surgery.  He did not recall the name of the hospital where 
the surgery was conducted or the name of the surgeon that 
performed the surgery.  He also noted that his knees seemed 
to make him hurt all over.  The diagnosis, in pertinent part, 
was status postoperative herniated disc surgery.  The 
examiner opined that the veteran's back disorder was not 
secondary to the bilateral knee disability.  The examiner 
stated that the knee disability did not seem to be severe 
enough that it would cause a low back disturbance, and he was 
not of the opinion that the knee problems, per se, would 
cause a low back disturbance.  The examiner further noted 
that in this case, the low back disturbance started after an 
industrial injury in 1986.

No medical professional has rendered an opinion indicating 
that the veteran has a back disorder that was caused or 
aggravated by his service-connected bilateral knee 
disability.  To the contrary, the only pertinent competent 
medical opinion of record determined that the veteran's back 
disorder was not secondary to the service-connected bilateral 
knee disability.  Instead, the examiner in October 1998 
attributed the veteran's back disorder to an industrial 
injury in 1986.  There is no medical opinion of record 
refuting this examiner's opinion.  

Any contentions by the veteran that his back disorder is 
somehow related to his bilateral knee disability are not 
competent.  There is no indication that he possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for a back disorder, as secondary to service-
connected bilateral knee disability.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit of the doubt rule as required by law and VA 
regulations.  See 38 U.S.C.A. §5107 (West 2002).


REMAND

In support of his claim, the veteran had been scheduled to 
appear for a VA examination of his knees in June 2002, but he 
failed to appear.  In March 2003, the Board notified the 
veteran of his failure to report for said examination and of 
its consideration of 38 C.F.R. § 3.655.  In April 2003, the 
veteran submitted a Statement In Support of Claim (VA Form 
21-4138) suggesting that he never received notice of the 
examination which had been scheduled for June 2002, and that 
he would like to have the examination rescheduled.  
Accordingly, the veteran should be rescheduled for a VA 
examination of his bilateral knee disabilities.  See 
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2002).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  Request that the veteran submit a 
statement identifying all medical 
providers (VA and non-VA) that treated 
him for his bilateral knee disorders 
since November 2001, including, but not 
limited to, the VA North Texas Health 
Care System.  The RO should take 
appropriate action to secure copies of 
any such records identified, that have 
not already been associated with the 
claims folder.

2.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims folder, 
schedule the veteran for an appropriate 
VA orthopedic examination of the knees.  
The claims file and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted, including x-rays, 
and the examiner should review the 
results of any testing prior to 
completion of the report.
The examiner should identify all 
residuals attributable to the veteran's 
service-connected bilateral knee 
disabilities.  The examiner should report 
the range of motion measurements for each 
knee, in degrees, and should also 
indicate what would be the normal range 
of motion for the particular joint. 

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when each 
knee is used repeatedly.  All limitation 
of function must be identified.  If there 
is no pain, no limitation of motion 
and/or no limitation of function, such 
facts must be noted in the report. 

The examiner should note whether either 
knee exhibits any recurrent subluxation 
or instability.  If instability is found 
in either knee, the examiner should 
provide an opinion, in his best medical 
judgment, whether this instability is 
slight, moderate, or severe in degree.  
The examiner should also state whether or 
not the veteran has any ankylosis of 
either knee, and if so, at what angle.

Any indications that the veteran's 
complaints of pain or other 
symptomatology are not in accord with 
physical findings on examination should 
be directly addressed and discussed in 
the examination report.  The examiner 
must provide a comprehensive report 
including complete rationales for all 
conclusions reached.

3.  Thereafter, review the claims folder and 
ensure that ensure that all of the foregoing 
development have been conducted and completed 
in full, and that no other notification or 
development action, in addition to that 
directed above, is required by the VCAA.  
Specific attention is directed to the 
examination report.  Ensure that the medical 
report is complete and in full compliance 
with the above directives.  Remand 
instructions of the Board are neither 
optional nor discretionary.  If the report is 
deficient in any manner or fails to provide 
the specific information requested, it must 
be returned to the examiner for correction. 
38 C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the veteran's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the Case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


